Citation Nr: 1639288	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a right hip disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a left hip disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a low back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974 and from June 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, the Veteran testified before the undersigned.

The issues of entitlement to service connection for a right hip disability, a left hip disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a right hip disability was previously denied in June 2001, April 2003, and October 2005 rating decisions.  The claim for service connection for a left hip disability was previously denied in the October 2005 rating decision.  The claim for service connection for a low back disability was previously denied in the April 2003 rating decision.  The Veteran did not appeal these decisions and they are therefore final.


2.  Evidence added to the record since the most recent final denials in June 2001, April 2003, and October 2005 is not cumulative or redundant of the evidence of record at the time of such decisions and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a right hip disability, and left hip disability, or a low back disability.


CONCLUSIONS OF LAW

1.  The June 2001, April 2003, and October 2005 rating decisions that denied service connection for a right hip disability, the April 2003 rating decision that denied service connection for a low back disability, and the October 2005 rating decision that denied service connection for a left hip disability, are final.  38 U.S.C.A. § 7104 (b)(West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a right hip disability, a left hip disability, or a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claims of entitlement to service connection for a right hip disability in June 2001, April 2003, and October 2005.  Additionally, the April 2003 rating decision denied service connection for a low back disability, and the October 2005 rating decision denied service connection for a left hip disability.  The Veteran did not appeal these decisions and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board finds that the Veteran's claims to reopen the previously denied claims for service connection for a right hip disability, a left hip disability, and a low back disability meet the new and material evidence standard and are thus reopened.

The Veteran filed his claim to reopen the previously denied claims for service connection for a right hip disability, a left hip disability, and a low back disability in December 2010, contending that his service-connected left heel disability has worsened his back and hip disabilities.  On February 2011 VA examination, the Veteran reported that due to the pain of his left heel disability, he tended to place greater pressure on his right hip, and that his right hip hurt to a greater degree than his left hip and back.  The examiner concluded that the Veteran's left heel disability did not cause the Veteran's hip disabilities because there was no known body of evidence in the literature to indicate that such etiology could happen.  This opinion comports with a prior VA opinion obtained in April 2001, at which time the examiner found it more likely than not that the Veteran's right hip disability was the result of activities of life and age more than as due to the left heel disability.

The Board finds, however, that the Veteran has also raised an alternative theory of entitlement, that of aggravation.  The Veteran contends that his service-connected left heel disability has worsened, or aggravated, his hip disabilities and back disability.  Because the Veteran has provided credible lay evidence in this respect, the Board finds that the VA's duty to assist has been triggered to obtain a VA examination and opinion on the matter.  Therefore, the claim to reopen the previously denied claim for service connection for a right hip disability, as well as for a left hip disability and a low back disability, is allowed.


ORDER

New and material evidence having been received, the claim for service connection for a right hip disability is reopened.

New and material evidence having been received, the claim for service connection for a left hip disability is reopened.

New and material evidence having been received, the claim for service connection for a low back disability is reopened.


REMAND

New VA examinations and opinions are necessary in this instance.  The Veteran contends that his service-connected left heel disability, diagnosed as irregularity of os calcis, left, due to old osteomyelitis, has aggravated his right hip disability, left hip disability, and low back disability.  To date, an opinion as to that theory has not been obtained.  In order to assist the Veteran, such opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA and non-VA treatment records for the hips and low back.

2.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of his right hip disability, left hip disability, and low back disability.  The examiner should provide responses to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's a) right hip disability, b) left hip disability, and c) low back disability was caused or aggravated by his service?

 b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's a) right hip disability, b) left hip disability, and c) low back disability was caused or aggravated by his service-connected left heel disability?

Please note: Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

Detailed reasons for all opinions should be provided.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


